



Exhibit 10.1


August 21, 2018




Bruce Thorn




RE: Offer of Employment


Dear Bruce:


Congratulations! We are pleased to offer you the position of President and Chief
Executive Officer of Big Lots, Inc. (the “Company”). Your primary place of
employment will be in Columbus, Ohio (subject to travel as needed for business
reasons) and you will report to the Board of Directors of the Company (the
“Board”). You will have duties, responsibilities and authority commensurate with
your position. Upon the commencement of your employment, you will be appointed
to the Board, and during your employment, you will be re-nominated to the Board
upon the expiration of your Board term and each successive term. Your first day
of employment is expected to be as soon as possible, on a mutually agreeable
date, subject to your notice obligations to your current employer to the extent
not waived. Below are the key terms of your offer of employment.


Base Salary:
$1,100,000 annual base salary (the “Annual Salary”), which may be increased, but
not decreased, from time to time, paid in bi-weekly installments or any other
schedule in accordance with the Company’s standard payroll practices and less
applicable withholding taxes.


Bonus:
Eligible for 125% of Annual Salary at target and 250% of Annual Salary at the
stretch/maximum payout, in accordance with the Company’s bonus plan in place for
senior executive officers from time to time (currently the 2006 Bonus Plan,
Amended and Restated effective May 29, 2014).


LTIP:
Eligible for a long-term incentive award in a form and subject to conditions
(including vesting and performance conditions) substantially similar to those
applicable to the long-term incentive awards of other similarly situated senior
executives of the Company. Your initial target long-term incentive value will be
400% of your Annual Salary. Actual long-term incentive grants and payout levels
are subject to the review and approval of the compensation committee of the
Board each year. Long-term incentive grants are subject in all respects to the
terms and conditions of the Company’s 2017 Long-Term Incentive Plan, effective
as of May 25, 2017, as may be amended from time to time in accordance with its
terms, or any successor plan thereto (the “LTIP”).






--------------------------------------------------------------------------------





Sign On Bonus:
The Company will pay you a one-time $500,000 sign-on bonus within 30 days after
your start date, less applicable withholding taxes. Should you leave on your own
accord (i.e., other than as a result of (x) your being terminated by the Company
without Cause (as defined in the Plan (defined below)), (y) your Constructive
Termination (as defined in the Plan) or (z) your employment terminates due to
death or Disability (as defined in the Plan)), within one year of this payment
you agree to reimburse the Company the entire pre-tax sum.


Equity Awards:
As soon as practicable after your start date, the Company will recommend that
the Board grant you a one-time equity award of restricted stock units (“RSUs”)
under the LTIP, with a value equal to $3,000,000 based upon the closing price of
the Company’s common stock on the date of grant. The RSUs will vest ratably in
three annual installments over three years following the grant date. If the
Company terminates your employment without Cause or if you terminate as a result
of a Constructive Termination, the RSUs will accelerate and fully vest.


Executive Severance Plan:
You are eligible to participate in the Company’s Executive Severance Plan, as
may be amended from time to time in accordance with its terms (the “Plan”),
which is attached hereto in its most current form as Exhibit A. Notwithstanding
Section 3(A) of the Plan, you will be eligible to participate in the Plan on the
date you commence your employment with the Company. Your eligibility in the Plan
is conditioned on your execution and return of the Acknowledgment and Agreement
to the Plan, attached hereto as Exhibit B.


Senior Executive Severance Agreement:
You will be eligible to enter into a Senior Executive Severance Agreement (the
“Agreement”), the current form of which is attached hereto as Exhibit C.


Indemnification:
You will be eligible to enter into a Indemnification Agreement with the Company
(the “Indemnification Agreement”), the current form of which is attached hereto
as Exhibit D.


Relocation Package:
The Company agrees to provide you with a relocation package pursuant to and
subject to the terms and conditions of the Company’s Tier 1 Domestic Relocation
Policy (the “Relocation Policy”) in connection with your commencement of
employment with the Company. The Relocation Policy, as may be amended from time
to time, is attached hereto in its most current form as Exhibit E.








2

--------------------------------------------------------------------------------





Vehicle Allowance:
An allowance of $1,100 per month (less applicable withholding taxes).


HealthCare:
You will be eligible for the Company executive health/dental/vision plans on the
first day of the month following 30 days of employment in accordance with the
applicable plan terms as in effect from time to time. In the interim, the
Company will reimburse you for any COBRA payments you may make. Exhibit F sets
forth a high level summary of the Company’s benefit plans, as in effect in 2015,
which is being provided for illustrative purposes only. Please note that the
applicable premiums have modestly increased with regards to medical, vision and
dental insurance, and other updates have been made to certain plans. The Company
will discuss these updates and benefit plans general with you in more detail
upon request.


Vacation:
Eligible for four weeks of vacation annually, subject to the Company’s vacation
policy as in effect from time to time.




Sincerely,


_______________________
Ronald A. Robins, Jr. (Rocky)
SVP, General Counsel & Corporate Secretary








I, Bruce Thorn, accept the above offer of employment.


 
 
 
Bruce Thorn
 
Date





3